Order entered March 31, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00372-CV

                            IN RE MARVIN BROWN, Relator

               Original Proceeding from the Criminal District Court No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. F-92-25557-VH

                                        ORDER
       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE